POTTER COUNTY
                                  Caroline Woodbum
P O Box 9570                       DISTRICT CLERK                       (806) 379-2300
Amarillo, Texas   79105-9570                                       Fax: (806) 372-5061
501 S. Fillmore - Suite IB                            districtclerkOco^potter^tx^us

      WRIT OF HABEAS    CORPUS

                                    FEBRUARY 24,   2 015


                        NOTICE OF RECEIPT OF MANDATE

 COURT OF APPEALS NUMBER:        WR-82627-01
 TRIAL COURT CAUSE NUMBER:        W-0667 64-01-E

 EX PARTE STACIE ANN KENEMORE
           VS
 THE STATE OF TEXAS


 PURSUANT TO THE RULES OF APPELLATE PROCEDURE, NOTICE IS HEREBY GIVEN
 THAT THE MANDATE OF THE COURT OF CRIMINAL APPEALS OF TEXAS IN THE ABOVE
 STYLED AND NUMBERED CAUSE HAS BEEN RECEIVED AND IS FILED AMONG THE
 PAPERS OF THE CAUSE.

                                 CAROLINE WOODBURN,   DISTRICT CLERK
                                        POTTER COUNTY,     TEXAS


 CCAMAN
From:              Denise B
To:                CCANoticinaService
Subject:           Re: Notice(s): WR-80,680-02
Date:              Tuesday, February 24, 2015 10:32:03 AM



We have received the Mandate.


Denise Bujnoch
Chief Deputy
Lavaca County District Clerk
P. O. Box 306
Hallettsville, Texas 77964
361 798-2351 ph
361 798-5674 fx
deniseb@lavacacounty.net




CONFIDENTIAL NOTICE: This electronic transmission and any attachments constitutes confidential information
which is intended only for the named recipient(s) and may be legally privileged. If you have received this
communication in error, please contact the sender immediately. Any disclosure, copying, distribution or the taking
of any action concerning the contents of this communication by anyone other than the named recipient(s) is
strictly prohibited.




From: "ccanoticingservice@txcourts.gov" <ccanoticingservice@txcourts.gov>
To: deniseb@lavacacounty.net
Sent: Monday, February 23, 2015 6:08 PM
Subject: Notice(s): WR-80,680-02



You have received notice(s) for the following case(s):


WR-80,680-02
HODGES, DEVRON ALEX

Files
MANDATE COVER LETTER_FILECOPY.pdf
MANDATE ISSUED_HC_HCRGR_FILECOPY.pdf


Thank you,
Abel Acosta, Clerk
Court of Criminal Appeals

Do not reply to this message. Ifyou have questions, please contact the Court at (512)
463-1551.
From:           Cvnthia D. Dutra
To:             Peapa, Williamson
Subject:        Mandate Receipt Acknowledgement RE: WR-62,574-03
Date:           Friday, February 27, 2015 8:58:20 AM




Pursuant to Rule 51.2(a)(1) T.R.A.P., I hereby acknowledge receipt of the mandate of the
Court of ^Criminal Appeals via this email response.



CVndy Vutray
Lead Appeals Clerk
Tarrant County District Clerk
817 884-2885
401 W. Belknap St.
Fort Worth, Texas 76102
cddutra@tarrantcounty.com